In a negligence action to recover damages for personal ■ injuries, medical expenses and loss of services, defendant appeals from a judgment of the Supreme Court, Queens County,- entered April 17, 1972, in favor of plaintiffs, upon defendant’s concession of liability and upon a jury verdict in favor of each plaintiff after trial on the issue of damages. Judgment (1) affirmed insofar as it is in favor of plaintiffs Felicia Montaltiano, .Lorenza Lena, Carmella Colletti and Saverio Colletti, without costs, and (2) reversed, on the law, insofar as it is in favor of Felicia Colletti (mother), and, as betweenyher and defendant, action severed and new trial granted, solely on the issue "of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, said plaintiff shall serve, and file in .the office of the clerk of the trial court, a written stipulation consenting to reduce the verdict in her favor from $22,000 to $15,000 and to the entry of amended judgment accordingly, in which event the judgment, insofar as it is in her- favor, as so reduced and amended, is affirmed, without costs. The appeal did not present questions of fact. In our opinion, the verdict on the cause of action of plaintiff Felicia- Colletti (mother). was excessive to the extent indicated herein. Martuscello, Acting P. J., Shapiro,Gulotta, Christ and Benjamin, JJ., concur: